Citation Nr: 1626302	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In November 2013 the Board reopened the Veteran's claim for service connection for a cervical spine disability, and remanded for development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The probative evidence does not show that the Veteran's cervical spine disability is causally or etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duty to notify was satisfied by a letter sent in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private treatment records have also been associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim.  The November 2013 Board remand requested that the Veteran be given the opportunity to supplement the record with medical evidence, and undergo an examination.  A duty to assist letter was sent in November 2013, and the Veteran underwent an in-person examination in December 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The December 2013 neck conditions Disability Benefits Questionnaire (DBQ) is adequate, as the examination report shows that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Veteran argues that the cause of his current neck disability was from an incident in-service when he was involved in a vehicle roll-over.  The Veteran argues that he was struck in the head with a machine gun during the incident as well.

The Veteran was diagnosed with degenerative disc disease of the C5-6 at the December 2013 DBQ.  The Veteran has a current disability and fulfills the first element of service connection.  The Veteran asserts that he was involved in a vehicle roll-over in-service.  The STRs show that in July 1964 the Veteran was involved in an accident and suffered a back injury.  The Veteran therefore fulfills the second element of service connection.        

Available service treatment records are negative for a diagnosis of degenerative joint disease or arthritis, and there is also no medical evidence of degenerative joint disease or arthritis within the one year presumptive period after service.  Thus the Veteran is not entitled to service connection on a presumptive basis for his degenerative joint disease of the cervical spine.  38 C.F.R. §§ 3.307, 3.309.

A private medical report from B.H.P., D.C. from August 2009 is associated with the record.  The Veteran reported his current pain symptomatology, and reported that the he sustained a significant injury while in the Army.  The medical report shows that the Veteran reported that he was in a collision which caused his tank to roll.  The Veteran reported having bruises and contusions to his back, neck, and head.  The Veteran underwent a physical examination, and a radiologic evaluation.  The chiropractor noted that the Veteran's degenerative findings were disproportionately more advanced in his lumbar spine, than in his cervical, and thoracic regions.  The chiropractor concluded that the Veteran "may have fully recovered from the acute nature of his soft tissue injuries, but the residual injury to his spine permanently altered the weight bearing dynamics of his spine thereby accelerating its degenerative properties."  It was further noted that the Veteran's degenerative findings required a duration of time that is chronologically more appropriately sustained from the tank injury as opposed to the Veteran's more recent motorcycle accident.   

In July 2010 the Veteran underwent a VA examination for his back pain.  The examiner noted the Veteran's July 1964 accident, and that the Veteran was seen in the infirmary.  The examiner noted that the STRs showed that the Veteran's back pain was documented as improving in-service.  The examiner noted that the Veteran did not report any back pain or arthralgia at the time of separation.  The examiner concluded that the Veteran's 1964 injury was minor and unlikely to lead to permanent disability, and that the Veteran's current back problems were not at least as likely as not related from his in-service injury.

In December 2013, the Veteran underwent a neck conditions DBQ.  The examiner noted that the Veteran did not have any pre-military problems with his neck and that he did not notice upper neck pain until the mid 1970's, after his discharge from service.  The examiner specifically noted the Veteran's 1964 vehicle roll-over, and stated that the Veteran stated that his neck was bothersome at the time of discharge.  The examination also included review of diagnostic testing.  The examiner determined that the Veteran's cervical spine degenerative disc diseases was not at least as likely as not related to his service.  The examiner noted that the Veteran's neck and back injuries resolved over time, and that examinations in September 1964 and June 1967 failed to mention any neck or back complaints.  The examiner also noted the Veteran's post-service injuries.  In conclusion the examiner determined that the medical records do not support the contention that the Veteran's neck injury is related to his June 1964 roll-over.             

The Veteran is competent to report symptoms such as pain, which are in the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  While neck pain is capable of lay observation, diagnosing degenerative disc disease of the cervical spine is not possible by lay observation and is not a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4.  (Fed. Cir. 2007).  Degenerative disc disease of the cervical spine and the determination of an etiology for that condition is a complex medical question requiring knowledge of the musculoskeletal system, and x-ray interpretation; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose degenerative disc disease of the cervical spine or provide the requisite nexus opinion for that condition.  See Woehlaert v. Nicholson 21 Vet. App. 456 (2007).  Accordingly, he is not competent to self-diagnose degenerative disc disease of the cervical spine and his opinion in this regard is of little probative value.

The Board notes the opinion from August 2009 submitted by B.H.P., D.C which stated that the Veteran's degenerative spine findings would more likely be associated with his 1964 injury and not his more recent motorcycle injury.  However, the opinions submitted by VA examiners are of a higher probative value, specifically the December 2013 VA DBQ opinion.  In that opinion, the examiner determined that the Veteran's cervical spine disability was not related to his 1964 in-service injury, and that his cervical pain had resolved in-service.  The August 2009 submission did not contain a review of the entire record, notably the in-service examinations, nor did the chiropractor give an opinion which sufficiently establishes nexus to the "at least as likely as not" standard.  Thus, the more recent review of the Veteran from December 2013, which included a review of the entire claims file and the in-service medical records, accompanied with other testing, is of a much higher probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  The examiner also discussed the Veteran's lay assertions in the analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, based on the evidence of record, the Veteran fails to fulfill the third element of service connection, a nexus to service.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

ORDER

Entitlement to service connection for a cervical spine disability is denied.


___________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


